******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        STATE v. JORDAN—CONCURRENCE AND DISSENT

  ZARELLA, J., with whom PALMER and EVELEIGH,
Js., join, concurring in part and dissenting in part. I
agree with the majority’s conclusion in part I of its
opinion that the defendant, Victor L. Jordan, Sr., was
not deprived of his right to a fair trial because of the
prosecutor’s failure to correct the potentially mis-
leading testimony of two state witnesses. I disagree,
however, with the majority’s conclusion in part II of its
opinion that there was insufficient evidence to support
the defendant’s conviction of tampering with physical
evidence in violation of General Statutes § 53a-155. In
my view, the majority’s analysis is flawed because it
overlooks the testimony of a key state witness regarding
the defendant’s belief at the time he discarded the cloth-
ing, ignores other evidence that the defendant intended
to discard the clothing because he believed an official
proceeding was probable, and misconstrues this court’s
holding in State v. Foreshaw, 214 Conn. 540, 572 A.2d
1006 (1990). Accordingly, I respectfully dissent from
part II of the majority opinion.
                             I
   I begin with the majority’s failure to acknowledge
the highly persuasive testimony of Jennifer Campbell,
a key prosecution witness. The majority states that ‘‘the
jury could not reasonably have concluded that the
defendant believed that an official proceeding against
him was probable when he discarded the evidence’’
because ‘‘there was no evidence that the defendant
believed that the police officer knew his identity or had
any other information connecting him to the crime.’’
The majority further maintains that ‘‘[t]here [was] no
evidence that when the defendant discarded the cloth-
ing he believed that the police officer had any informa-
tion, other than the clothing, linking him to the
attempted bank robbery. Thus, the defendant discarded
the only piece of evidence connecting him to the crime
. . . .’’ The majority thus concludes that the evidence
was insufficient to support the jury’s finding that the
defendant tampered with physical evidence in violation
of § 53a-155 (a). I disagree.
   At trial, Campbell, the defendant’s girlfriend, testified
that the defendant called her and asked her to meet
him at a nearby motel on the evening of April 1, 2008,
shortly after he eluded the police. Campbell also testi-
fied that, when she asked the defendant what had hap-
pened and why he was wet and his jeans were muddy,
he stated that ‘‘he was going to commit a heist, but the
place was closed.’’ Campbell added in response to a
question as to whether the defendant had said anything
about being chased: ‘‘Yes. He said he [was] being chased
through the muddy woods because the police had
assumed he was the person in the mask.’’
   From this undisputed testimony, the jury reasonably
could have inferred that the defendant believed at the
time he disposed of the clothing that an official proceed-
ing was probable because, in his mind, the police officer
chasing him assumed he was the person who had
attempted to enter the bank. The fact that the defendant
was apparently unaware of the parking lot witness, the
police radio report describing a suspicious male who
had tried to enter the bank, or any other direct evidence
connecting him to the crime is immaterial. Campbell’s
testimony as to what the defendant believed, together
with evidence that he hid the highly identifiable clothing
in a closed trash container and behind a nearby carport,
is undeniably powerful and, in my view, indicative of
his guilt. Indeed, I would suggest that the foregoing
evidence is even more persuasive than the evidence
this court found convincing in State v. Foreshaw, supra,
214 Conn. 550, because there was no testimony in Fore-
shaw regarding the defendant’s state of mind before
she disposed of the gun. See id., 550–51.
   The majority dismisses Campbell’s testimony, claim-
ing that ‘‘the most reasonable explanation for the defen-
dant’s subsequent removal and discarding of the clothes
. . . was that he did so in the hope that, if the police
ultimately apprehended him, they would be unable to
identify him as the person who had been wearing the
clothes.’’ Footnote 21 of the majority opinion. I disagree,
especially when Campbell’s testimony is considered
together with other evidence of the defendant’s conduct
during and following the pursuit.
  After the defendant’s initial contact with the police,
he decided to run, with the police officer chasing him,
to his own, easily identifiable vehicle to speak with
Herman Cordero, his friend, on Birch Meadow Drive,
a dead-end street that required Cordero to drive past
the officer in order to escape. It is common sense that
the defendant would believe that the officer saw him
stop and speak to Cordero and that the officer would
be able to provide an accurate description of the vehi-
cle, and possibly even a license plate number. The
defendant also knew that his cell phone was in the
vehicle and contained additional identifying infor-
mation.
  Once the defendant arrived at Sprucewood Road, the
next street over, he appeared to believe he was still
being chased, but, presumably, after seeing that the
officer had not successfully followed him through the
woods, he stopped and looked around. Only after the
defendant escaped the officer’s pursuit did he begin
taking off some of his outer clothing. Moreover, the
defendant did not throw the clothing to the ground, as
one would expect from someone fleeing from the police
but, instead, hid them in a closed trash container and
behind a nearby carport. If the defendant truly believed
that the police did not have enough information to iden-
tify and arrest him, it would have been far more logical
and efficient for him to discard the clothing quickly
rather than taking the time to conceal it. Accordingly,
because the defendant would have known, at the time
he hid the clothing, that the police had, or would soon
have, a significant amount of evidence that would likely
result in his arrest and prosecution, the jury reasonably
could have concluded that the defendant believed at
that time that an official proceeding was probable.
   The majority posits that the fact that the defendant
said to Cordero, ‘‘meet me on the other street, meet
me on the other street,’’ when he spoke with Cordero
on Birch Meadow Drive weighs against an inference
that the defendant believed an official proceeding was
probable. If anything, however, this statement supports
the opposite conclusion. After the defendant told Cord-
ero to ‘‘meet [him] on the other street,’’ the defendant
ran into the woods and onto Sprucewood Road, where
he appeared to be looking around. Cordero, however,
never arrived at Sprucewood Road. From this evidence,
the jury could have reasoned that the defendant
expected to see Cordero on Sprucewood Road and that,
after Cordero failed to appear, the defendant believed
Cordero had been stopped and would provide informa-
tion to the police about the attempted robbery.
  The defendant’s actions after he discarded the cloth-
ing also suggest that he believed an official proceeding
was probable. For example, instead of going home that
night, the defendant chose to stay in a motel with his
family. He also asked Campbell to check them in under
her name. Such precautions would have been unneces-
sary if the defendant had believed the police did not
have enough information to identify, locate and
arrest him.1
   A jury also could reasonably find, merely on the basis
of evidence that the defendant discarded the clothing,
that he did so with the intent to prevent its availability
at a probable future proceeding. This court has stated
that ‘‘[i]ntent may be, and usually is, inferred from [a]
defendant’s verbal or physical conduct. . . . Intent
may also be inferred from the surrounding circum-
stances. . . . Furthermore, it is a permissible, albeit
not a necessary or mandatory, inference that a defen-
dant intended the natural consequences of his volun-
tary conduct.’’ (Emphasis in original; internal quotation
marks omitted.) State v. Ortiz, 312 Conn. 551, 565, 93
A.3d 1128 (2014). Thus, if the circumstances were such
that the defendant believed that an official proceeding
was likely and that the items of clothing probably would
be used against him at a subsequent trial, then it follows
that the defendant’s disposal or concealment of that
evidence evinced his intent to obstruct the use of the
evidence at the future proceeding.
  In the present case, because the defendant had cov-
ered his face, making identification difficult, the dark,
heavy clothing was one of the most important pieces
of evidence connecting him to the crime. It is reasonable
to infer, however, that the defendant did not believe
that the clothing was the only evidence linking him to
the crime because, as previously explained, he would
have been aware that there existed other incriminating
evidence, as well. Thus, although disposal of the cloth-
ing would not have prevented the police from eventually
identifying and arresting him, it would have made the
state’s case more difficult to prove at trial.
   ‘‘When reviewing a sufficiency of the evidence claim,
we do not attempt to weigh the credibility of the evi-
dence offered at trial, nor do we purport to substitute
our judgment for that of the jury. Instead, our review
consists of a two-step process in which we construe
the evidence presented at trial in a light most favorable
to sustaining the verdict . . . and then determine
whether the jury could reasonably have found, [on the
basis of] the facts established and the inferences reason-
ably drawn therefrom, that the cumulative effect of the
evidence established guilt beyond a reasonable doubt.’’
(Emphasis added; internal quotation marks omitted.)
Id., 572. Section 53a-155 (a) requires only that a defen-
dant believe that an official proceeding is probable and
that the evidence was discarded to prevent its availabil-
ity for use in such a proceeding. I thus disagree with
the majority that ‘‘the most reasonable explanation for
the defendant’s subsequent removal and discarding of
the clothes . . . was that he did so in the hope that,
if the police ultimately apprehended him, they would
be unable to identify him as the person who had been
wearing the clothes.’’ Footnote 21 of the majority opin-
ion. Rather, in view of Campbell’s testimony regarding
the defendant’s state of mind when he saw the police
officer chasing him, as well as all of the other evidence
of his conduct during and following the pursuit, the
jury reasonably could have inferred that the defendant
hid the highly identifiable clothing not only to prevent
the police from finding it and using it to apprehend
and identify him, but to conceal it so that it would
be unavailable at a proceeding that was ‘‘about to be
instituted . . . .’’ General Statutes § 53a-155.
                            II
  I also disagree with the majority’s interpretation of
Foreshaw. The majority appears to suggest that, under
Foreshaw, the state must prove that the defendant
believed an official proceeding was probable because
he was aware of significant evidence connecting him
to the crime. The majority explains that, ‘‘because [the
defendant in Foreshaw] anticipated that the police
would apprehend her on the basis of information con-
necting her to the shooting, she disposed of the gun
believing that an official proceeding, and not just an
investigation, was pending or probable. . . . Con-
versely, had [the defendant] discarded the gun to pre-
vent detection or to avoid being implicated in the
shooting in the first instance, and thus believing that
only an investigation, and not an official proceeding,
was pending or probable, the belief and intent elements
[of] § 53a-155 would be lacking.’’ (Emphasis added.) I
disagree with the majority’s interpretation of Foreshaw
because it conflates the evidence in that case with the
legal principles on which the Foreshaw court relied in
upholding the defendant’s conviction.
   Although the court relied in part on evidence that
there were witnesses to the shooting, it had no intention
of establishing a new legal principle that a defendant’s
knowledge of witnesses or other direct evidence con-
necting him to the crime is absolutely necessary to
establish the mens rea element of § 53a-155. See State
v. Foreshaw, supra, 214 Conn. 550–51. Rather, the court
reasoned that ‘‘[t]he statute . . . speaks to that which
is readily apt to come into existence or be contemplated
and thus plainly applies to the official proceeding aris-
ing out of such an incident.’’ (Emphasis added.) Id.,
551. In other words, the court construed the statute
broadly in order to accommodate the wide range of
evidence from which a jury could infer that a defendant
believed an official proceeding was probable when tam-
pering with physical evidence. Thus, the type of incrimi-
nating evidence the court found persuasive in Fore-
shaw, which consisted of witnesses to the shooting,
the defendant’s immediate flight from the scene, and
her subsequent admission that she discarded the gun
to avoid being caught with it in her possession; id., 550;
is persuasive in other cases only to the extent they
involve similar facts.
   Imposing an inflexible requirement that there be evi-
dence of the defendant’s prior knowledge of witnesses
or other evidence directly connecting him to the crime
is unwise because it is not mandated by the statute and
invades the province of the jury. Section 53a-155 (a)
provides in relevant part: ‘‘A person is guilty of tamper-
ing with . . . physical evidence if, believing that an
official proceeding is pending, or about to be instituted,
he (1) Alters, destroys, conceals or removes any record,
document or thing with purpose to impair its verity or
availability in such proceeding . . . .’’ The statute
makes no reference to the type of evidence required to
satisfy the mens rea element, and for good reason. As
this court recently noted in a case involving witness
tampering under General Statutes § 53a-151 (a),2 which
contains a similar mens rea element, ‘‘the inferences
made from a defendant’s conduct will depend on the
facts and circumstances of each individual case under
both §§ 53a-151 (a) and 53a-155. Thus, we do not
agree . . . that these inferences are invariably com-
pelled as a matter of law but, instead, conclude that
the defendant’s belief and intent are questions of fact
for the jury to decide.’’ (Emphasis added.) State v. Ortiz,
supra, 312 Conn. 566 n.7. Accordingly, requiring as a
matter of law that the defendant have knowledge of
witnesses or other evidence directly connecting him to
the underlying crime in order to establish the mens
rea element of § 53a-155, which is what the majority
appears to have done, strips the jury of its authority
to decide whether other evidence, such as evidence
indirectly connecting the defendant to the underlying
crime, is sufficient to support an inference that the
element has been satisfied. I therefore disagree with
the majority that Foreshaw compels the application of
such a requirement in this or any future case in which
the facts may differ.
  In sum, this court’s task is not to determine the most
compelling or likely scenario but, rather, to view the
evidence in the light most favorable to sustaining the
verdict and to determine whether there is sufficient
evidence to support that verdict. The majority’s
approach in the present case ‘‘simply is inconsistent
with our well settled review of sufficiency challenges,
which are conducted with an eye toward sustaining
jury verdicts, even those with which this court may
disagree.’’ State v. Fourtin, 307 Conn. 186, 231, 52 A.3d
674 (2012) (Norcott, J., dissenting). Consequently,
because I believe there is sufficient evidence from
which the jury reasonably could have inferred that the
defendant acted with the requisite belief and intent, and
because it is uncontested that the defendant disposed
of the relevant evidence, I would conclude that the
defendant’s conviction of tampering with physical evi-
dence should stand.
  For the foregoing reasons, I respectfully dissent from
part II of the majority opinion.
   1
     I agree with the majority that the relevant inquiry is whether the defen-
dant believed, at the time he discarded the clothing, that an official proceed-
ing was probable. That does not mean, however, that the jury cannot consider
events that occurred after the defendant discarded the clothing to infer that
belief, such as his checking into a motel under Campbell’s name. This court
commonly considers subsequent actions by the defendant to determine an
earlier intent. For instance, we consider evidence of fleeing from the scene
of a crime as evidence of a defendant’s consciousness of guilt. See, e.g.,
State v. Figueroa, 257 Conn. 192, 196, 777 A.2d 587 (2001) (‘‘[f]light, when
unexplained, tends to prove a consciousness of guilt’’ [internal quotation
marks omitted]). The weight of this evidence is a question for the jury.
   In the present case, the defendant checked into the motel mere hours
after the alleged crime occurred. This evidence clearly would be relevant
to a jury in determining whether the defendant believed an official proceed-
ing was probable when he had discarded the clothing.
   2
     General Statutes § 53a-151 (a) provides: ‘‘A person is guilty of tampering
with a witness if, believing that an official proceeding is pending or about
to be instituted, he induces or attempts to induce a witness to testify falsely,
withhold testimony, elude legal process summoning him to testify or absent
himself from any official proceeding.’’